Citation Nr: 1749747	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins.

2.  Entitlement to service connection for varicose veins. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript of this hearing has been included in the electronic file.

The record before the Board consists of Virtual VA and the Veterans Benefits Management System (VBMS) files.  Future consideration of this Veteran's case should include consideration of these electronic records.

The Board remanded these issues for further development in August 2016.  That development has been completed and the issues are returned to the Board. 


FINDINGS OF FACT

1  In a May 2008 rating decision VA declined to reopen the issue of entitlement to service connection for varicose veins; the Veteran did not appeal this decision, nor did he submit new and material evidence within one year, and the rating decision is final.

2.  Evidence received since the May 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for varicose veins.

3.  In a November 2005 rating decision VA denied entitlement to service connection for diabetes and hypertension, the Veteran did not appeal this decision and the rating decision is final.

4.  Evidence added to the record since the November 2005 rating decision fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension and diabetes mellitus.

5.  Resolving reasonable doubt in the Veteran's favor varicose veins were first manifested during his active duty service.


CONCLUSION OF LAW

1.  The May 2008 rating decision that denied entitlement to service connection for varicose veins is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted; the claim of entitlement to service connection for varicose veins is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The November 2005 rating decision that denied entitlement to service connection for hypertension and diabetes mellitus is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

4.  New and material evidence not having been submitted the claims of entitlement to service connection for hypertension and diabetes mellitus are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  Varicose veins were incurred inservice.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Laws and regulations 

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including cardiovascular-renal disease, if the disability is manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

The Court has found a lay person competent to identify varicose veins, as it is a disorder that can be identified based on lay observation alone.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

New and material 

Varicose Veins

The Veteran contends that the evidence submitted since his previous final denial is both new and material. The Veteran first applied for service connection for varicose veins in 1988 and repeatedly following the initial denial.  He was originally denied due to the lack of evidence of varicose veins being developed during service.  The Veteran did not appeal and that decision became final.  The most recent final decision was in May 2008 when VA denied entitlement to service connection for diabetes and varicose veins in the absence of new and material evidence.  The Veteran neither perfected a timely appeal nor submitted any evidence that was not cumulative. The decision is final. 38 U.S.C.A. § 7105.

The Veteran applied to reopen his varicose veins claim on October 20, 2008.  The RO again denied due to no new and material evidence being presented.  The Veteran perfected the appeal, requested a hearing and, in 2015 submitted medical opinion evidence from Dr. Boaten and Dr. Jamison.  Both physicians stated that varicose veins would have started during active service.  The RO failed to consider this evidence in their supplemental statement of the case following remand.  The evidence submitted is new and material because it relates to establishing the requisite in-service disability required for service connection. 

The Board finds that these physician opinions, along with his hearing testimony, constitute evidence that is both new and material.  The claim of entitlement to service connection for varicose veins is reopened. 38 U.S.C.A. § 5108.

The Board turns then to the merits of the claim of entitlement to service connection for varicose veins, and for the following reasons finds that service connection is warranted.  First, the Veteran has a current diagnosis of bilateral venous insufficiency with varicose veins.  He first presented for treatment for this disorder in 1980.  The appellant has continuously complained of varicose veins since service and there is objective evidence that he sought pertinent care shortly after discharge.  As such the requirements of a current disability and continuity of disability since service are present.  The remaining requirement of in-service incurrence or aggravation of a disease or injury is objectively demonstrated by his own testimony along with that of the submitted physician's statements. 

The Veteran testified at hearing that his varicose veins began in service and he has submitted multiple documents to the same effect.  As a lay person, he is competent to identify varicose veins.  Barr.  Further, the Veteran has submitted opinions from a private physician as well as from a VA physician.  These opinions contemplate that the Veteran's long standing varicose veins likely occurred during service. Dr. Jamison's October 2015 opinion letter stated that it was as likely as not that the Veteran developed varicose veins while he was in active duty.  The physician continued by stating that the Veteran "probably had veins for at least 3-5 years or longer before he presented for treatment in 1980".  The physician also provided a current diagnosis of bilateral venous insufficiency with varicose veins.

Dr. Boaten's September 2015 opinion letter stated that examination of the Veteran showed lower extremity varicose veins and that it was as likely as not that his varicose veins began while he was on active duty. 

The Board finds that, as the Veteran has credibly reported experiencing varicose veins during and since service, and as there are two physicians' statements of record that support his contentions the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the benefit-of-the-doubt doctrine is for application.  Entitlement to  service connection for varicose veins is warranted.  See 38 C.F.R. § 3.303;  Barr.

Hypertension and Diabetes

VA denied entitlement to service connection for hypertension in November 2005.  VA determined that the Veteran's service medical records were negative for any diagnosis or indication of hypertension or diabetes and there was no evidence that either disorder was compensbly disabling within one year of discharge from active duty.  VA noted that the Veteran had hypertension and diabetes, but that neither was linked to service.  VA also denied diabetes under the presumptive service connection for herbicide exposure due to the lack of evidence of any exposure.  The evidence shows that the Veteran did not serve within the requisite locations or time frame to qualify for any presumption based on herbicide exposure.  As the Veteran did not thereafter perfect a timely appeal this rating decision is final.

The Veteran filed to reopen his claim for service connection for diabetes and hypertension in October 2008.  Evidence submitted since the November 2005 decision includes additional VA treatment records, private medical records, and 2015 hearing testimony.  These additional records do not contain any evidence that the Veteran had hypertension or diabetes in service, or that either disorder was compensably disabling within a year of active duty separation.  Further, they do not contain any nexus evidence linking the Veteran's disorder to service.  

Based on a review of the record, the Board finds that even though the additional evidence is new, this evidence does not address an unestablished fact needed to substantiate the claims.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening the claims.  Shade.  As new and material evidence has not been received, the petition to reopen the claims of entitlement to service connection for hypertension and diabetes is denied.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins.  Entitlement to service connection for varicose veins is granted. 

New and material evidence has not been submitted to reopen claims of entitlement to service connection for hypertension and diabetes mellitus.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


